

EXECUTION VERSION    EXHIBIT 10.1

--------------------------------------------------------------------------------



STERICYCLE, INC.




$200,000,000 2.67% Senior Notes, Series A,
due July 1, 2022
$100,000,000 2.74% Senior Notes, Series B,
due July 1, 2023


________________
NOTE PURCHASE AGREEMENT
________________
DATED AS OF APRIL 30, 2015



--------------------------------------------------------------------------------






Model Form No. 1    Version of December 13, 1994



--------------------------------------------------------------------------------




TABLE OF CONTENTS
Section
Heading
Page
 
 
 
Section 1.
Authorization of Notes
1
Section 1.1.
Description of Notes
1
Section 1.2.
Interest Rate
1
Section 2.
Sale and Purchase of Notes
2
Section 2.1.
Notes
2
Section 2.2.
Subsidiary Guaranty
2
Section 3.
Closing
2
Section 4.
Conditions to Closing
3
Section 4.1.
Representations and Warranties
3
Section 4.2.
Performance; No Default
3
Section 4.3.
Compliance Certificates
4
Section 4.4.
Opinions of Counsel
4
Section 4.5.
Purchase Permitted By Applicable Law, Etc.
4
Section 4.6.
Sale of Other Notes
5
Section 4.7.
Payment of Special Counsel Fees
5
Section 4.8.
Private Placement Number
5
Section 4.9.
Changes in Corporate Structure
5
Section 4.10.
Subsidiary Guaranty
5
Section 4.11.
Consents and Approvals
5
Section 4.12.
Funding Instructions
6
Section 4.13.
Proceedings and Documents
6
Section 5.
Representations and Warranties of the Company
6
Section 5.1.
Organization; Power and Authority
6
Section 5.2.
Authorization, Etc.
6
Section 5.3.
Disclosure
7
Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates
7
Section 5.5.
Financial Statements; Material Liabilities
8
Section 5.6.
Compliance with Laws, Other Instruments, Etc.
8
Section 5.7.
Governmental Authorizations, Etc.
8
Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders
9
Section 5.9.
Taxes
9
Section 5.10.
Title to Property; Leases
9
Section 5.11.
Licenses, Permits, Etc.
10
Section 5.12.
Compliance with ERISA
10
Section 5.13.
Private Offering by the Company
11
Section 5.14.
Use of Proceeds; Margin Regulations
11
Section 5.15.
Existing Debt; Future Liens
12
Section 5.16.
Foreign Assets Control Regulations, Etc.
12
Section 5.17.
Status under Certain Statutes
14
Section 5.18.
Environmental Matters
14
Section 5.19.
Notes Rank Pari Passu
15
Section 6.
Representations of the Purchasers
15
Section 6.1.
Purchase for Investment
15


-i-

--------------------------------------------------------------------------------




Section 6.2.
Accredited Investor
15
Section 6.3.
Source of Funds
15
Section 7.
Information as to Company
17
Section 7.1.
Financial and Business Information
17
Section 7.2.
Officer’s Certificate
20
Section 7.3.
Visitation
21
Section 8.
Payment of the Notes
21
Section 8.1.
Required Prepayments
21
Section 8.2.
Optional Prepayments with Make-Whole Amount
21
Section 8.3.
Allocation of Partial Prepayments
22
Section 8.4.
Maturity; Surrender, Etc.
22
Section 8.5.
Purchase of Notes
22
Section 8.6.
Make‑Whole Amount
23
Section 8.7.
Change in Control
24
Section 9.
Affirmative Covenants
26
Section 9.1.
Compliance with Law
27
Section 9.2.
Insurance
27
Section 9.3.
Maintenance of Properties
27
Section 9.4.
Payment of Taxes and Claims
27
Section 9.5.
Existence, Etc.
28
Section 9.6.
Notes to Rank Pari Passu
28
Section 9.7.
Additional Subsidiary Guarantors
28
Section 9.8.
Books and Records
29
Section 10.
Negative Covenants
29
Section 10.1.
Consolidated Leverage Ratio; Priority Debt
29
Section 10.2.
Interest Coverage Ratio
29
Section 10.3.
Limitation on Liens
29
Section 10.4.
Sales of Asset
32
Section 10.5.
Merger and Consolidation
33
Section 10.6.
Line of Business
34
Section 10.7.
Transactions with Affiliates
34
Section 10.8.
Terrorism Sanctions Regulations
34
Section 11.
Events of Default
34
Section 12.
Remedies on Default, Etc.
37
Section 12.1.
Acceleration
37
Section 12.2.
Other Remedies
38
Section 12.3.
Rescission
38
Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc.
39
Section 13.
Registration; Exchange; Substitution of Notes
39
Section 13.1.
Registration of Notes
39
Section 13.2.
Transfer and Exchange of Notes
39
Section 13.3.
Replacement of Notes
40
Section 14.
Payments on Notes
41
Section 14.1.
Place of Payment
41
Section 14.2.
Home Office Payment
41
Section 15.
Expenses, Etc.
41


-ii-

--------------------------------------------------------------------------------




Section 15.1.
Transaction Expenses
41
Section 15.2.
Survival
42
Section 16.
Survival of Representations and Warranties; Entire Agreement
42
Section 17.
Amendment and Waiver
42
Section 17.1.
Requirements
42
Section 17.2.
Solicitation of Holders of Notes
43
Section 17.3.
Binding Effect, Etc.
43
Section 17.4.
Notes Held by Company, Etc.
44
Section 18.
Notices
44
Section 19.
Reproduction of Documents
45
Section 20.
Confidential Information
45
Section 21.
Substitution of Purchaser
46
Section 22.
Miscellaneous
47
Section 22.1.
Successors and Assigns
47
Section 22.2.
Payments Due on Non-Business Days
47
Section 22.3.
Accounting Terms
47
Section 22.4.
Severability
48
Section 22.5.
Construction
48
Section 22.6.
Counterparts
48
Section 22.7.
Governing Law
48
Section 22.8.
Jurisdiction and Process; Waiver of Jury Trial
48




-iii-

--------------------------------------------------------------------------------






Schedule A    -    Information Relating to Purchasers


Schedule B    -    Defined Terms


Schedule 4.9    -    Changes in Corporate Structure


Schedule 5.4    -     Subsidiaries of the Company, Ownership of Subsidiary
Stock,
Investments, Affiliates, Directors and Officers


Schedule 5.5    -    Financial Statements


Schedule 5.11    -    Licenses, Permits, Etc.


Schedule 5.15    -    Existing Debt


Schedule 10.3    -    Existing Liens


Exhibit 1(a)    -    Form of 2.67% Senior Notes, Series A, due July 1, 2022


Exhibit 1(b)    -    Form of 2.74% Senior Notes, Series B, due July 1, 2023


Exhibit 2.2    -    Form of Subsidiary Guaranty


Exhibit 4.4(a)    -    Form of Opinion of Special Counsel to the Company


Exhibit 4.4(b)    -    Form of Opinion of Special Counsel to the Purchasers



-iv-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



STERICYCLE, INC.
28161 NORTH KEITH DRIVE
LAKE FOREST, ILLINOIS 60045
$200,000,000 2.67% SENIOR NOTES,
SERIES A, DUE JULY 1, 2022
$100,000,000 2.74% SENIOR NOTES,
SERIES B, DUE JULY 1, 2023
Dated as of
April 30, 2015
TO THE PURCHASERS LISTED IN
THE ATTACHED SCHEDULE A:
Ladies and Gentlemen:
STERICYCLE, INC., a Delaware corporation (the “Company”), agrees with the
Purchasers listed in the attached Schedule A (the “Purchasers”) to this Note
Purchase Agreement (this “Agreement”) as follows:


SECTION 1.
AUTHORIZATION OF NOTES.

Section 1.1.    Description of Notes. The Company will authorize the issue and
sale of (a) $200,000,000 aggregate principal amount of its 2.67% Senior Notes,
Series A, due July 1, 2022 (the “Series A Notes”) and (b) $100,000,000 aggregate
principal amount of its 2.74% Senior Notes, Series B, due July 1, 2023 (the
“Series B Notes” and together with the Series A Notes, individually a “Note” and
collectively, the “Notes”). The term “Notes” shall also include any such notes
issued in substitution therefor pursuant to Section 13 of this Agreement. The
Notes shall be substantially in the forms set out in Exhibit 1(a) and Exhibit
1(b), respectively, with such changes therefrom, if any, as may be approved by
each Purchaser and the Company. Certain capitalized terms used in this Agreement
are defined in Schedule B; references to a “Schedule” or an “Exhibit” are,
unless otherwise specified, to a Schedule or an Exhibit attached to this
Agreement.
Section 1.2.    Interest Rate. The Notes shall bear interest (computed on the
basis of a 360-day year of twelve 30-day months) on the unpaid principal thereof
from the date of issuance at their respective stated rates of interest payable
semiannually in arrears on the first (1st) day of January

-1-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



and July in each year and at maturity commencing on January 1, 2016, until such
principal sum shall have become due and payable (whether at maturity, upon
notice of prepayment or otherwise) and interest (so computed) on any overdue
principal, interest or Make-Whole Amount from the due date thereof (whether by
acceleration or otherwise) and, during the continuance of an Event of Default,
on the unpaid balance hereof, at the applicable Default Rate until paid.




SECTION 2.
SALE AND PURCHASE OF NOTES.

Section 2.1.    Notes. Subject to the terms and conditions of this Agreement,
the Company will issue and sell to each Purchaser and each Purchaser will
purchase from the Company, at the Closing provided for in Section 3, the Notes
of the respective Series and in the principal amount specified opposite such
Purchaser’s name in Schedule A at the purchase price of 100% of the principal
amount thereof. The obligations of each Purchaser hereunder are several and not
joint obligations, and each Purchaser shall have no obligation and no liability
to any Person for the performance or nonperformance by any other Purchaser
hereunder.
Section 2.2.    Subsidiary Guaranty. (a) The payment by the Company of all
amounts due with respect to the Notes and the performance by the Company of its
obligations under this Agreement will be absolutely and unconditionally
guaranteed by the Subsidiary Guarantors pursuant to the Subsidiary Guaranty
Agreement dated as of July 1, 2015, which shall be substantially in the form of
Exhibit 2.2 attached hereto, and otherwise in accordance with the provisions of
Section 9.7 hereof (the “Subsidiary Guaranty”).
(b)    If the Company sells, leases or otherwise disposes of all or
substantially all of the assets or capital stock of any Subsidiary Guarantor to
any Person (other than an Affiliate), the holders of the Notes agree to
discharge and release such Subsidiary Guarantor from the Subsidiary Guaranty
upon the written request of the Company, provided that at the time of such
release and discharge, the Company shall deliver a certificate of a Responsible
Officer to the holders of the Notes stating that no Default or Event of Default
exists or will exist upon such release and discharge.


SECTION 3.
CLOSING.

The execution and delivery of this Agreement will be made at the offices of
Chapman and Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603 as of
the date hereof (the “Execution Date”).

-2-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois 60603 at 10:00 a.m. Central time, at a closing (the “Closing”) on July
1, 2015 or on such other Business Day thereafter as may be agreed upon by the
Company and the Purchasers. On the Closing Date, the Company will deliver to
each Purchaser the Notes to be purchased by such Purchaser in the form of a
single Note for each Series (or such greater number of Notes in denominations of
at least $100,000 as such Purchaser may request) dated the date of the Closing
Date and registered in such Purchaser’s name (or in the name of such Purchaser’s
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to
Account Number 8765802766, at Bank of America, N.A., Chicago, Illinois, ABA
Number 026009593, in the Account Name of “Stericycle, Inc.” If, on the Closing
Date, the Company shall fail to tender such Notes to any Purchaser as provided
above in this Section 3, or any of the conditions specified in Section 4 shall
not have been fulfilled to any Purchaser’s satisfaction, such Purchaser shall,
at such Purchaser’s election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Purchaser may have by reason
of such failure or such nonfulfillment.


SECTION 4.
CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions applicable
to the Closing Date:
Section 4.1.    Representations and Warranties.
(a)    Representations and Warranties of the Company. The representations and
warranties of the Company in this Agreement shall be correct when made and at
the time of the Closing.
(b)    Representations and Warranties of the Subsidiary Guarantors. The
representations and warranties of the Subsidiary Guarantors in the Subsidiary
Guaranty shall be correct when made and at the time of the Closing.
Section 4.2.    Performance; No Default. The Company and the Subsidiary
Guarantors shall have performed and complied with all agreements and conditions
contained in this Agreement and the Subsidiary Guaranty required to be performed
or complied with by the Company and the Subsidiary Guarantors prior to or at the
Closing, and after giving effect to the issue and sale of the Notes (and the
application of the proceeds thereof as contemplated by Section 5.14), no

-3-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



Default or Event of Default shall have occurred and be continuing. Neither the
Company nor any Subsidiary shall have entered into any transaction since the
date of the Memorandum that would have been prohibited by Section 10 hereof had
such Section applied since such date.


Section 4.3.    Compliance Certificates.
(a)    Officer’s Certificate of the Company. The Company shall have delivered to
such Purchaser an Officer’s Certificate, dated the Closing Date, certifying that
the conditions specified in Sections 4.1(a), 4.2 and 4.9 have been fulfilled.
(b)    Secretary’s Certificate of the Company. The Company shall have delivered
to such Purchaser a certificate, dated the Closing Date, certifying as to the
resolutions attached thereto and other corporate proceedings relating to the
authorization, execution and delivery of the Notes and this Agreement.
(c)    Officer’s Certificate of the Subsidiary Guarantors. The Subsidiary
Guarantors shall have delivered to such Purchaser an Officer’s Certificate,
dated the Closing Date, certifying that the conditions specified in Sections
4.1(b), 4.2 and 4.9 have been fulfilled.
(d)    Secretary’s Certificate of the Subsidiary Guarantors. The Subsidiary
Guarantors shall have delivered to such Purchaser a certificate, dated the
Closing Date, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Subsidiary Guaranty.


Section 4.4.    Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the Closing Date
(a) from Johnson and Colmar, special counsel for the Company and the Subsidiary
Guarantors, covering the matters set forth in Exhibit 4.4(a) and covering such
other matters incident to the transactions contemplated hereby as such Purchaser
or its counsel may reasonably request (and the Company and the Subsidiary
Guarantors hereby instruct counsel to deliver such opinion to the Purchasers),
and (b) from Chapman and Cutler LLP, the Purchasers’ special counsel in
connection with such transactions, substantially in the form set forth in
Exhibit 4.4(b) and covering such other matters incident to such transactions as
such Purchaser may reasonably request.
Section 4.5.    Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance

-4-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.
Section 4.6.    Sale of Other Notes. Contemporaneously with the Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in
Schedule A.
Section 4.7.    Payment of Special Counsel Fees. Without limiting the provisions
of Section 15.1, the Company shall have paid on or before the Execution Date and
the Closing Date, the reasonable fees, reasonable charges and reasonable
disbursements of the Purchasers’ special counsel referred to in Section 4.4 to
the extent reflected in a statement of such counsel rendered to the Company at
least one Business Day prior to the Execution Date and the Closing Date,
respectively.
Section 4.8.    Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for each Series of the Notes.
Section 4.9.    Changes in Corporate Structure. Neither the Company nor any
Subsidiary Guarantor shall have changed its jurisdiction of organization or,
except as reflected in Schedule 4.9, been a party to any merger or
consolidation, or shall have succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.
Section 4.10.    Subsidiary Guaranty. The Subsidiary Guaranty shall have been
duly authorized, executed and delivered by the Subsidiary Guarantors, shall
constitute the legal, valid and binding and enforceable contract and agreement
of the Subsidiary Guarantors and such Purchaser shall have received a true,
correct and complete copy thereof.
Section 4.11.    Consents and Approvals. The Company shall have obtained any
consents or approvals required to be obtained from any holder or holders of any
outstanding security of the Company and any amendments of agreements pursuant to
which any security may have been

-5-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



issued which shall be necessary to permit the consummation of the transactions
contemplated by this Agreement.
Section 4.12.    Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number, (iii) the account name
and number into which the purchase price for the Notes is to be deposited and
(iv) the name and telephone number of the account representative responsible for
verifying receipt of such funds.
Section 4.13.    Proceedings and Documents. All corporate and other
organizational proceedings in connection with the transactions contemplated by
this Agreement and all documents and instruments incident to such transactions
shall be satisfactory to such Purchaser and its special counsel, and such
Purchaser and its special counsel shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
such special counsel may reasonably request.


SECTION 5.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
The Company represents and warrants to each Purchaser that:
Section 5.1.    Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes and to
perform the provisions hereof and thereof.
Section 5.2.    Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and

-6-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
Section 5.3.    Disclosure. The Company, through its agent, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, has delivered to each Purchaser a copy of a
Private Placement Memorandum, dated March 2015 (the “Memorandum”), relating to
the transactions contemplated hereby. The Memorandum fairly describes, in all
material respects, the general nature of the business and principal properties
of the Company and its Subsidiaries. This Agreement, the Memorandum, the
documents, certificates or other writings delivered to the Purchasers by or on
behalf of the Company in connection with the transactions contemplated hereby
and the financial statements listed in Schedule 5.5 (this Agreement, the
Memorandum and such documents, certificates or other writings and such financial
statements being referred to, collectively, as the “Disclosure Documents”),
taken as a whole, do not contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein not
misleading in light of the circumstances under which they were made. Except as
disclosed in the Disclosure Documents, since December 31, 2014, there has been
no change in the financial condition, operations, business or properties of the
Company or any of its Subsidiaries except changes that individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect.
There is no fact known to the Company that would reasonably be expected to have
a Material Adverse Effect that has not been set forth herein or in the
Disclosure Documents.
Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists (i) of the Company’s Subsidiaries, showing, as to each Subsidiary,
the correct name thereof, the jurisdiction of its organization, and the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Company and each other Subsidiary, and all
other Investments of the Company and its Subsidiaries, (ii) of the Company’s
Affiliates, other than Subsidiaries, and (iii) of the Company’s directors and
senior officers.
(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).
(c)    Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the

-7-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.
(d)    No Subsidiary is a party to, or otherwise subject to, any legal,
regulatory, contractual or other restriction (other than this Agreement, the
agreements listed on Schedule 5.4 and customary limitations imposed by corporate
law or similar statutes) restricting the ability of such Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
the Company or any of its Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.
Section 5.5.    Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.
Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, or any other agreement or
instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any
Subsidiary, or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Subsidiary.
Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes.

-8-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
(b)    Neither the Company nor any Subsidiary is in default under any term of
any agreement or instrument to which it is a party or by which it is bound, or
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws, the USA PATRIOT Act
or any of the other laws and regulations that are referred to in Section 5.16),
which default or violation, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.
Section 5.9.    Taxes. The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not individually or in the aggregate Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no basis for any other tax or assessment that would
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of
federal, state or other taxes for all fiscal periods are adequate. The federal
income tax liabilities of the Company and its Subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended
December 31, 2010.
Section 5.10.    Title to Property; Leases. The Company and its Subsidiaries
have good and sufficient title to their respective properties which the Company
and its Subsidiaries own or purport to own that individually or in the aggregate
are Material, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or purported to have been acquired by
the Company or any Subsidiary after said date (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens prohibited by this Agreement. All leases that individually or in the
aggregate are Material are valid and subsisting and are in full force and effect
in all material respects.

-9-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



Section 5.11.    Licenses, Permits, Etc. Except as disclosed in Schedule 5.11,
(a)    the Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others;
(b)    to the best knowledge of the Company, no product of the Company or any of
its Subsidiaries infringes in any Material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person; and
(c)    to the best knowledge of the Company, there is no Material violation by
any Person of any right of the Company or any of its Subsidiaries with respect
to any patent, copyright, proprietary software, service mark, trademark, trade
name or other right owned or used by the Company or any of its Subsidiaries.
Section 5.12.    Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and would not
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that would reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to section 430(k) of the Code or to any
such penalty or excise tax provisions under the Code or federal law or section
4068 of ERISA or by the granting of a security interest in connection with the
amendment of a Plan, other than such liabilities or Liens as would not be
individually or in the aggregate Material.
(b)    Neither the Company nor any ERISA Affiliate maintains or has maintained a
Plan that is or was subject to the “minimum funding standards” under section 302
of ERISA or that is or was subject to Title IV of ERISA.
(c)    The Company and its ERISA Affiliates have not incurred any withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

-10-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



(d)    The expected post-retirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715–60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax would be
imposed pursuant to Section 4975(c)(1)(A)–(D) of the Code. The representation by
the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of each Purchaser’s representation in
Section 6.3 as to the sources of the funds to be used to pay the purchase price
of the Notes to be purchased by such Purchaser.
Section 5.13.    Private Offering by the Company. Neither the Company nor anyone
acting on the Company’s behalf has offered the Notes or any similar securities
for sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers and not more than sixty (60) other Institutional Investors, each of
which has been offered the Notes in connection with a private sale for
investment. Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of Section 5 of the Securities Act or to the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction.
Section 5.14.    Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes to refinance existing Debt and for general
corporate purposes of the Company. No part of the proceeds from the sale of the
Notes hereunder will be used, directly or indirectly, for the purpose of buying
or carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any securities under such circumstances as to
involve the Company in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board
(12 CFR 220). Margin stock does not constitute more than 5% of the value of the
consolidated assets of the Company and its Subsidiaries and the Company does not
have any present intention that margin stock will constitute more than 5% of the
value of such assets. As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.

-11-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



Section 5.15.    Existing Debt; Future Liens. (a) Except as described therein,
Schedule 5.15 sets forth a complete and correct list of all outstanding Debt of
the Company and its Subsidiaries as of March 31, 2015 (including a description
of the obligors and obligees, principal amount outstanding and collateral
therefor, if any, and Guaranty thereof, if any), since which date there has been
no Material change in the amounts, interest rates, sinking funds, installment
payments or maturities of the Debt of the Company or its Subsidiaries. Neither
the Company nor any Subsidiary is in default and no waiver of default is
currently in effect, in the payment of any principal or interest on any Debt of
the Company or such Subsidiary, and no event or condition exists with respect to
any Debt of the Company or any Subsidiary, that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Debt to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.
(b)    Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.3.
(c)    Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Debt of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Debt of the Company, except as specifically indicated in
Schedule 5.15.
Section 5.16.    Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Controlled Entity is (i) a Person whose name appears on the list
of Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”), (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program or (iii) otherwise blocked, subject to sanctions under or engaged in any
activity in violation of other United States economic sanctions, including but
not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and

-12-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



government of a country described in clause (i), clause (ii) or clause (iii), a
“Blocked Person”). Neither the Company nor any Controlled Entity has been
notified that its name appears or may in the future appear on a state list of
Persons that engage in investment or other commercial activities in Iran or any
other country that is subject to U.S. Economic Sanctions.
(b)    No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used by the Company or any Controlled Entity, directly or
indirectly, (i) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (ii) otherwise in violation of U.S.
Economic Sanctions.
(c)    Neither the Company nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist‑related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti‑Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Company’s actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti‑Money Laundering Laws or any U.S.
Economic Sanctions violations, (iii) has been assessed civil penalties under any
Anti‑Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any
of its funds seized or forfeited in an action under any Anti‑Money Laundering
Laws. The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable current and future Anti‑Money Laundering Laws and U.S.
Economic Sanctions..
(d)    (1) Neither the Company nor any Controlled Entity (i) has been charged
with, or convicted of bribery or any other anti‑corruption related activity
under any applicable law or regulation in a U.S. or any non–U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act and the U.K. Bribery Act 2010 (collectively, “Anti‑Corruption Laws”), (ii)
to the Company’s actual knowledge after making due inquiry, is under
investigation by any U.S. or non‑U.S. Governmental Authority for possible
violation of Anti‑Corruption Laws, (iii) has been assessed civil or criminal
penalties under any Anti‑Corruption Laws or (iv) has been or is the target of
sanctions imposed by the United Nations or the European Union;
(2)    To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a

-13-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



Governmental Official or a commercial counterparty for the purposes of: (i)
influencing any act, decision or failure to act by such Governmental Official in
his or her official capacity or such commercial counterparty, (ii) inducing a
Governmental Official to do or omit to do any act in violation of the
Governmental Official’s lawful duty, or (iii) inducing a Governmental Official
or a commercial counterparty to use his or her influence with a government or
instrumentality to affect any act or decision of such government or entity; in
each case in order to obtain, retain or direct business or to otherwise secure
an improper advantage in violation of any applicable law or regulation or which
would cause any holder to be in violation of any law or regulation applicable to
such holder; and
(3)    No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti‑Corruption Laws.
Section 5.17.    Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, the ICC
Termination Act of 1995, as amended, or the Federal Power Act, as amended.
Section 5.18.    Environmental Matters. (a) Neither the Company nor any
Subsidiary has knowledge of any liability or has received any notice of any
liability, and no proceeding has been instituted raising any liability against
the Company or any of its Subsidiaries or any of their respective real
properties now or formerly owned, leased or operated by any of them, or other
assets, alleging any damage to the environment or violation of any Environmental
Laws, except, in each case, such as would not reasonably be expected to result
in a Material Adverse Effect.
(b)    Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any liability, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
would not reasonably be expected to result in a Material Adverse Effect.
(c)    Neither the Company nor any of its Subsidiaries has (i) stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them or (ii) disposed of any Hazardous Materials in a manner contrary
to any Environmental Laws in

-14-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



each instance in either case in any manner that would reasonably be expected to
result in a Material Adverse Effect.
(d)    Neither the Company nor any Subsidiary has disposed of any Hazardous
Materials in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
(e)    All buildings on all real properties now owned, leased or operated by the
Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply would not reasonably be
expected to result in a Material Adverse Effect.
Section 5.19.    Notes Rank Pari Passu. The obligations of the Company under
this Agreement and the Notes rank pari passu in right of payment with all other
senior unsecured Debt (actual or contingent) of the Company, including, without
limitation, all senior unsecured Debt of the Company described in Schedule 5.15
hereto.


SECTION 6.
REPRESENTATIONS OF THE PURCHASERS.

Section 6.1.    Purchase for Investment. Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by it or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or such pension or trust funds’ property shall
at all times be within such Purchaser’s or such pension or trust funds’ control.
Each Purchaser understands that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Company is not required to register the Notes.
Section 6.2.    Accredited Investor. Each Purchaser represents that it is an
“accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”). Each Purchaser further represents that such
Purchaser has had the opportunity to ask questions of the Company and received
answers concerning the terms and conditions of the sale of the Notes.
Section 6.3.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:

-15-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer

-16-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



or by an affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption)
of such employer or by the same employee organization, represent 10% or more of
the assets of such investment fund have been disclosed to the Company in writing
pursuant to this clause (d); or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.


SECTION 7.
INFORMATION AS TO COMPANY.

Section 7.1.    Financial and Business Information. The Company shall deliver to
each holder of Notes that is an Institutional Investor:
(a)    Quarterly Statements — within 45 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year),
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and

-17-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that filing with the Securities and Exchange Commission
within the time period specified above the Company’s Quarterly Report on
Form 10‑Q prepared in compliance with the requirements therefor shall be deemed
to satisfy the requirements of this Section 7.1(a);
(b)    Annual Statements — within 105 days after the end of each fiscal year of
the Company,
(i)    a consolidated balance sheet of the Company and its Subsidiaries, as at
the end of such year, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
filing with the Securities and Exchange Commission within the time period
specified above of the Company’s Annual Report on Form 10‑K for such fiscal year
(together with the Company’s annual report to shareholders, if any, prepared
pursuant to Rule 14a‑3 under the Exchange Act) prepared in accordance with the
requirements therefor shall be deemed to satisfy the requirements of this
Section 7.1(b);

-18-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



(c)    SEC and Other Reports — except for filings referred to in Section 7.1(a)
and (b) above, promptly upon their becoming available and, to the extent
applicable, one copy of (i) each financial statement, report, notice or proxy
statement sent by the Company or any Subsidiary to public securities holders
generally, and (ii) each regular or periodic report, each registration statement
(without exhibits except as expressly requested by such holder), and each
prospectus and all amendments thereto filed by the Company or any Subsidiary
with the Securities and Exchange Commission, if any and (iii) all press releases
and other statements made available generally by the Company or any Subsidiary
to the public concerning developments that are Material;
(d)    Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becomes aware of the existence of
any Default or Event of Default or that any Person has given any notice or taken
any action with respect to a claimed default hereunder or that any Person has
given any notice or taken any action with respect to a claimed default of the
type referred to in Section 11(f), a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;
(e)    ERISA Matters — promptly, and in any event within five Business Days
after a Responsible Officer becomes aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:
(i)    with respect to any Plan, any reportable event, as defined in
Section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date thereof; or
(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
(iii)    any event, transaction or condition that would result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the imposition of a penalty or excise tax under the provisions of
the Code relating to employee benefit plans, or the imposition of

-19-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



any Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate pursuant to Title I or IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, would reasonably be expected to have a
Material Adverse Effect;
(f)    Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that would reasonably be
expected to have a Material Adverse Effect; and
(g)    Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes or such information regarding the Company required to satisfy the
requirements of 17 C.F.R. §230.144A, as amended from time to time, in connection
with any contemplated transfer of the Notes.
Section 7.2.    Officer’s Certificate. Each set of financial statements
delivered to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
hereof shall be accompanied by a certificate of a Senior Financial Officer
setting forth:
(a)    Covenant Compliance — the information required in order to establish
whether the Company was in compliance with the requirements of Section 10.1
through Section 10.3 hereof, inclusive, and Section 10.4 during the quarterly or
annual period covered by the statements then being furnished (including with
respect to each such Section, where applicable, the calculations of the maximum
or minimum amount, ratio or percentage, as the case may be, permissible under
the terms of such Sections, and the calculation of the amount, ratio or
percentage then in existence). In the event that the Company or any Subsidiary
has made an election to measure any financial liability using fair value (which
election is being disregarded for purposes of determining compliance with this
Agreement pursuant to Section 22.3) as to the period covered by any such
financial statement, such Senior Financial Officer’s certificate as to such
period shall include a reconciliation from GAAP with respect to such election;
and
(b)    Event of Default — a statement that such officer has reviewed the
relevant terms hereof and that such review shall not have disclosed the
existence during the

-20-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



quarterly or annual period covered by the statements then being furnished of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists, specifying the nature and period of
existence thereof and what action the Company shall have taken or proposes to
take with respect thereto.
Section 7.3.    Visitation. The Company shall permit the representatives of each
holder of Notes that is an Institutional Investor:
(a)    No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and (with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and
(b)    Default — if a Default or Event of Default then exists, at the expense of
the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.


SECTION 8.
PAYMENT OF THE NOTES.

Section 8.1.    Required Prepayments. (a) The entire unpaid principal amount of
the Series A Notes shall become due and payable on July 1, 2022.
(b)    The entire unpaid principal amount of the Series B Notes shall become due
and payable on July 1, 2023.
Section 8.2.    Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Notes, in an amount not less than 10% of the original
aggregate principal amount of the Notes to be prepaid in the case of a partial
prepayment, at 100% of the principal amount so prepaid,

-21-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



together with interest accrued thereon to the date of such prepayment, plus the
Make‑Whole Amount, if any, determined for the prepayment date with respect to
such principal amount of each Note then outstanding to be prepaid. The Company
will give each holder of Notes written notice of each optional prepayment under
this Section 8.2 not less than 30 days and not more than 60 days prior to the
date fixed for such prepayment. Each such notice shall specify such date (which
shall be a Business Day), the aggregate principal amount of the Notes to be
prepaid on such date, the principal amount of each Note held by such holder to
be prepaid (determined in accordance with Section 8.3), and the interest to be
paid on the prepayment date with respect to such principal amount being prepaid,
and shall be accompanied by a certificate of a Senior Financial Officer as to
the estimated Make-Whole Amount due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation. Two Business Days prior to such
prepayment, the Company shall deliver to each holder of Notes to be prepaid a
certificate of a Senior Financial Officer specifying the calculation of each
such Make–Whole Amount as of the specified prepayment date.
Section 8.3.    Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to the provisions of Section 8.2, the principal
amount of the Notes to be prepaid shall be allocated among all of the Notes at
the time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof.
Section 8.4.    Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make‑Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make‑Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.
Section 8.5.    Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to a written offer to purchase any outstanding Notes made
by the Company or an Affiliate pro rata to the holders of the Notes upon the
same terms and conditions. The Company will promptly cancel all Notes acquired
by it or any Affiliate pursuant to any payment, prepayment or purchase of Notes
pursuant to any provision of this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.

-22-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



Section 8.6.    Make‑Whole Amount. The term “Make‑Whole Amount” means with
respect to a Note of any Series an amount equal to the excess, if any, of the
Discounted Value of the Remaining Scheduled Payments with respect to the Called
Principal of such Note, minus the amount of such Called Principal, provided that
the Make‑Whole Amount may in no event be less than zero. For the purposes of
determining the Make‑Whole Amount, the following terms have the following
meanings with respect to the Called Principal of a Note of any Series:
“Called Principal” means, the principal of any Note that is to be prepaid
pursuant to Section 8.2 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires.
“Discounted Value” means, the amount obtained by discounting all Remaining
Scheduled Payments from their respective scheduled due dates to the Settlement
Date with respect to such Called Principal, in accordance with accepted
financial practice and at a discount factor (applied on the same periodic basis
as that on which interest on the Note of such Series is payable) equal to the
Reinvestment Yield.
“Reinvestment Yield” means, .50% over the yield to maturity implied by the
yield(s) reported as of 10:00 a.m. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on‑the‑run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between the yields Reported for the applicable most recently issued
actively traded on‑the‑run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, .50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15

-23-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



(or any comparable successor publication) for the U.S. Treasury constant
maturity having a term equal to the Remaining Average Life of such Called
Principal as of such Settlement Date. If there is no such U.S. Treasury constant
maturity having a term equal to such Remaining Average Life, such implied yield
to maturity will be determined by interpolating linearly between (1) the U.S.
Treasury constant maturity so reported with the term closest to and greater than
such Remaining Average Life and (2) the U.S. Treasury constant maturity so
reported with the term closest to and less than such Remaining Average Life. The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Note.
“Remaining Average Life” means, the number of years obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment by
(b) the number of years, computed on the basis of a 360 day year composed of
twelve 30 day months (calculated to two decimal places) that will elapse between
the Settlement Date and the scheduled due date of such Remaining Scheduled
Payment.
“Remaining Scheduled Payments” means, all payments of such Called Principal and
interest thereon that would be due after the Settlement Date if no payment of
such Called Principal were made prior to its scheduled due date, provided that
if such Settlement Date is not a date on which interest payments are due to be
made under the terms of the Notes of such Series, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or Section 12.1.
“Settlement Date” means, the date on which such Called Principal is to be
prepaid pursuant to Section 8.2 or has become or is declared to be immediately
due and payable pursuant to Section 12.1, as the context requires.
Section 8.7.    Change in Control. (a) Notice of Change in Control or Control
Event. The Company will, within 15 Business Days after any Responsible Officer
has knowledge of the occurrence of any Change in Control or Control Event, give
written notice of such Change in Control or Control Event to each holder of the
Notes unless notice in respect of such Change in Control (or the Change in
Control contemplated by such Control Event) shall have been given pursuant to
subparagraph (b) of this Section 8.7. If a Change in Control has occurred, such
notice shall contain and constitute an offer to prepay the Notes as described in
subparagraph (c) of this Section 8.7 and shall be accompanied by the certificate
described in subparagraph (g) of this Section 8.7.

-24-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



(b)    Condition to Company Action. The Company will not take any action that
consummates or finalizes a Change in Control unless (i) at least 15 Business
Days prior to such action it shall have given to each holder of Notes written
notice containing and constituting an offer to prepay Notes as described in
subparagraph (c) of this Section 8.7, accompanied by the certificate described
in subparagraph (g) of this Section 8.7, and (ii) contemporaneously with such
action, it prepays all Notes required to be prepaid in accordance with this
Section 8.7.
(c)    Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraphs (a) and (b) of this Section 8.7 shall be an offer to prepay, in
accordance with and subject to this Section 8.7, all, but not less than all, the
Notes of a Series held by each holder (in this case only, “holder” in respect of
any Note registered in the name of a nominee for a disclosed beneficial owner
shall mean such beneficial owner) on a date specified in such offer (the
“Proposed Prepayment Date”). If such Proposed Prepayment Date is in connection
with an offer contemplated by subparagraph (a) of this Section 8.7, such date
shall be not less than 20 days and not more than 30 days after the date of such
offer (if the Proposed Prepayment Date shall not be specified in such offer, the
Proposed Prepayment Date shall be the 20th day after the date of such offer).
For the avoidance of doubt, a holder of Notes may accept a prepayment offer
contemplated by this Section 8.7 with respect to one Series of Notes and reject
such prepayment offer with respect to the other Series of Notes.
(d)    Acceptance; Rejection. A holder of the Notes may accept the offer to
prepay made pursuant to this Section 8.7 by causing a notice of such acceptance
to be delivered to the Company at least 5 Business Days prior to the Proposed
Prepayment Date. A failure by a holder of the Notes to respond to an offer to
prepay made pursuant to this Section 8.7 shall be deemed to constitute a
rejection of such offer by such holder.
(e)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment. The prepayment
shall be made on the Proposed Prepayment Date except as provided in subparagraph
(f) of this Section 8.7.
(f)    Deferral Pending Change in Control. The obligation of the Company to
prepay Notes pursuant to the offers required by subparagraph (b) and accepted in
accordance with subparagraph (d) of this Section 8.7 is subject to the
occurrence of the Change in Control in respect of which such offers and
acceptances shall have been made. In the event that such Change in Control does
not occur on the Proposed Prepayment Date in respect thereof, the prepayment
shall be deferred until and shall be made on the date on which such Change in
Control occurs. The Company shall keep each holder of Notes reasonably and
timely informed of (i) any such deferral of the date of prepayment, (ii) the
date on which such Change in Control

-25-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



and the prepayment are expected to occur, and (iii) any determination by the
Company that efforts to effect such Change in Control have ceased or been
abandoned (in which case the offers and acceptances made pursuant to this
Section 8.7 in respect of such Change in Control shall be deemed rescinded).
(g)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; (v) that the conditions of this Section 8.7
have been fulfilled; and (vi) in reasonable detail, the nature and date or
proposed date of the Change in Control.
(h)    “Change in Control” Defined. “Change in Control” means any of the
following events or circumstances:
if any Person or Persons acting in concert, together with Affiliates thereof,
shall in the aggregate, directly or indirectly, control or own (beneficially or
otherwise) more than 50% (by number of shares) of the issued and outstanding
voting stock of the Company.
(i)    “Control Event” Defined. “Control Event” means:
(i)    the execution by the Company or any of its Subsidiaries or Affiliates of
any agreement or letter of intent with respect to any proposed transaction or
event or series of transactions or events which, individually or in the
aggregate, may reasonably be expected to result in a Change in Control,
(ii)    the execution of any written agreement which, when fully performed by
the parties thereto, would result in a Change in Control, or
(iii)    the making of any written offer by any person (as such term is used in
section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the date
of the Closing) or related persons constituting a group (as such term is used in
Rule 13d-5 under the Exchange Act as in effect on the date of the Closing) to
the holders of the common stock of the Company, which offer, if accepted by the
requisite number of holders, would result in a Change in Control.


SECTION 9.
AFFIRMATIVE COVENANTS.


-26-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



The Company covenants that from and after the Execution Date and so long as any
of the Notes are outstanding:
Section 9.1.    Compliance with Law. Without limiting Section 10.7, the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, Environmental Laws, the USA
PATRIOT Act and the other laws and regulations that are referred to in Section
5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 9.2.    Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated except for any non-maintenance that would not reasonably
be expected to have a Material Adverse Effect.
Section 9.3.    Maintenance of Properties. The Company will, and will cause each
of its Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective properties in good repair, working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times, provided that this
Section shall not prevent the Company or any Subsidiary from discontinuing the
operation and the maintenance of any of its properties if such discontinuance is
desirable in the conduct of its business and the Company has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 9.4.    Payment of Taxes and Claims. The Company will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Company or any
Subsidiary not

-27-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



permitted by Section 10.3, provided that neither the Company nor any Subsidiary
need pay any such tax or assessment or claims if (i) the amount, applicability
or validity thereof is contested by the Company or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Company or a
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Company or such Subsidiary or (ii) the non-filing or
nonpayment, as the case may be, of all such taxes and assessments in the
aggregate would not reasonably be expected to have a Material Adverse Effect.
Section 9.5.    Existence, Etc. Subject to Sections 10.4 and 10.5, the Company
will at all times preserve and keep in full force and effect its existence, and
will at all times preserve and keep in full force and effect the existence of
each of its Subsidiaries (unless merged into the Company or a Wholly‑Owned
Subsidiary) and all rights and franchises of the Company and its Subsidiaries
unless, in the good faith judgment of the Company, the termination of or failure
to preserve and keep in full force and effect such existence, right or franchise
would not, individually or in the aggregate, to have a Material Adverse Effect.
Section 9.6.    Notes to Rank Pari Passu. The Notes and all other obligations
under this Agreement of the Company are and at all times shall remain direct and
unsecured obligations of the Company ranking pari passu as against the assets of
the Company with all other Notes from time to time issued and outstanding
hereunder without any preference among themselves and pari passu with all Debt
outstanding under the Bank Credit Agreement and all other present and future
unsecured Debt (actual or contingent) of the Company which is not expressed to
be subordinate or junior in rank to any other unsecured Debt of the Company.
Section 9.7.    Additional Subsidiary Guarantors. The Company will cause (i)
each Material Subsidiary and (ii) any other Subsidiary which is required by the
terms of the Bank Credit Agreement to become a party to, or otherwise guarantee,
Debt in respect of the Bank Credit Agreement (other than, in each case, any
Foreign Subsidiary that is a borrower, or a guarantor of Debt of any other
Foreign Subsidiary, under the Bank Credit Agreement), to enter into the
Subsidiary Guaranty and deliver to each of the holders of the Notes the
following items (concurrently with the incurrence of any such obligation
pursuant to the Bank Credit Agreement):
(a)    a joinder agreement in respect of the Subsidiary Guaranty;
(b)    a certificate signed by an authorized Responsible Officer of the Company
making representations and warranties to the effect of those contained in
Sections 5.4, 5.6 and 5.7, with respect to such Subsidiary and the Subsidiary
Guaranty, as applicable; and

-28-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



(c)    an opinion of counsel (who may be in-house counsel for the Company)
addressed to each of the holders of the Notes satisfactory to the Required
Holders, to the effect that the Subsidiary Guaranty by such Person has been duly
authorized, executed and delivered and that the Subsidiary Guaranty constitutes
the legal, valid and binding contract and agreement of such Person enforceable
in accordance with its terms, except as an enforcement of such terms may be
limited by bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.
Section 9.8.    Books and Records. The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company or such Subsidiary, as the case may
be.


SECTION 10.
NEGATIVE COVENANTS.

The Company covenants that from and after the Execution Date and so long as any
of the Notes are outstanding:
Section 10.1.    Consolidated Leverage Ratio; Priority Debt. (a) The Company
will not at any time permit the Consolidated Leverage Ratio to exceed 3.75 to
1.00.
(b)    The Company will not at any time permit Priority Debt to exceed 20% of
Consolidated Total Assets.
Section 10.2.    Interest Coverage Ratio. The Company will not permit the ratio
of Consolidated EBITDA to Consolidated Interest Charges for each period of four
consecutive fiscal quarters (calculated as at the end of each fiscal quarter for
the four consecutive fiscal quarters then ended) to be less than 3.00 to 1.00.
Section 10.3.    Limitation on Liens.      The Company will not, and will not
permit any of its Subsidiaries to, directly or indirectly create, incur, assume
or permit to exist (upon the happening of a contingency or otherwise) any Lien
on or with respect to any property or asset (including, without limitation, any
document or instrument in respect of goods or accounts receivable) of the
Company or any such Subsidiary, whether now owned or held or hereafter acquired,
or any income or profits therefrom, or assign or otherwise convey any right to
receive income or profits (unless it makes, or causes to be made, effective
provision whereby the Notes will be equally and ratably secured with any and all
other obligations thereby secured, such security to be pursuant to an agreement
reasonably satisfactory to the Required Holders and, in any such case, the Notes

-29-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



shall have the benefit, to the fullest extent that, and with such priority as,
the holders of the Notes may be entitled under applicable law, of an equitable
Lien on such property), except:
(a)    (i) Liens for taxes, assessments or other governmental charges that are
not yet due and payable or the payment of which is not at the time required by
Section 9.4 and (ii) any Lien effected or arising in the ordinary course of
business, the principal effect of which is to allow the setting off or netting
of obligations under any non‑speculative hedging arrangements or interest rate
swap arrangements or which otherwise arise from time to time in connection with
the relevant party’s participation in any clearing system and/or the netting of
debit and credit balances in the ordinary course of banking arrangements;
(b)    any attachment or judgment Lien, unless the judgment it secures shall
not, within 60 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 60 days
after the expiration of any such stay;
(c)    Liens incidental to the conduct of business or the ownership of
properties and assets (including landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens for sums not yet due and
payable) and Liens to secure the performance of bids, tenders, leases, or trade
contracts, or to secure statutory obligations (including obligations under
workers compensation, unemployment insurance and other social security
legislation), surety or appeal bonds or other Liens incurred in the ordinary
course of business and not in connection with the borrowing of money;
(d)    leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to the ownership of property or assets or the ordinary conduct of the business
of the Company or any of its Subsidiaries, or Liens incidental to minor survey
exceptions and the like, provided that such Liens do not, in the aggregate,
materially detract from the value of such property;
(e)    Liens securing Debt of a Subsidiary to the Company or to a Wholly Owned
Subsidiary;
(f)    Liens existing as of the Closing Date and reflected in Schedule 10.3;
(g)    Liens incurred after the Closing Date given to secure the payment of the
purchase price incurred in connection with the acquisition, construction or
improvement of property (other than accounts receivable or inventory) useful and
intended to be used in carrying on the business of the Company or a Subsidiary,
including Liens existing on

-30-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



such property at the time of acquisition or construction thereof or Liens
incurred within 365 days of such acquisition or completion of such construction
or improvement, provided that (i) the Lien shall attach solely to the property
acquired, purchased, constructed or improved; (ii) at the time of acquisition,
construction or improvement of such property (or, in the case of any Lien
incurred within 365 days of such acquisition or completion of such construction
or improvement, at the time of the incurrence of the Debt secured by such Lien),
the aggregate amount remaining unpaid on all Debt secured by Liens on such
property, whether or not assumed by the Company or a Subsidiary, shall not
exceed the lesser of (y) the cost of such acquisition, construction or
improvement or (z) the Fair Market Value of such property (as determined in good
faith by one or more officers of the Company to whom authority to enter into the
transaction has been delegated by the board of directors of the Company); and
(iii) at the time of such incurrence and after giving effect thereto, no Default
or Event of Default would exist;
(h)    any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into the Company or a Subsidiary or its becoming a
Subsidiary, or any Lien existing on any property acquired by the Company or any
Subsidiary at the time such property is so acquired (whether or not the Debt
secured thereby shall have been assumed), provided that (i) no such Lien shall
have been created or assumed in contemplation of such consolidation or merger or
such Person’s becoming a Subsidiary or such acquisition of property, (ii) each
such Lien shall extend solely to the item or items of property so acquired and,
if required by the terms of the instrument originally creating such Lien, other
property which is an improvement to or is acquired for specific use in
connection with such acquired property, and (iii) at the time of such incurrence
and after giving effect thereto, no Default or Event of Default would exist;
(i)    any extensions, renewals or replacements of any Lien permitted by the
preceding subparagraphs (f), (g) and (h) of this Section 10.3, provided that
(i) no additional property shall be encumbered by such Liens, (ii) the unpaid
principal amount of the Debt or other obligations secured thereby shall not be
increased on or after the date of any extension, renewal or replacement, and
(iii) at such time and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing; and
(j)    Liens securing Debt of the Company or any Subsidiary, excluding Debt
otherwise described in clauses (a) - (i) of this Section 10.3, not to exceed the
greater of $50,000,000 or 10% of Consolidated Net Worth, determined as of the
end of the then most recently ended fiscal quarter of the Company, provided that
no Lien pursuant to this Section 10.3(j) shall secure the Bank Credit Agreement
or related Guaranties unless the

-31-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



Notes are also secured equally and ratably pursuant to an agreement reasonably
satisfactory to the Required Holders.
Section 10.4.    Sales of Assets. The Company will not, and will not permit any
Subsidiary to, sell, lease or otherwise dispose of any substantial part (as
defined below) of the assets of the Company and its Subsidiaries; provided,
however, that the Company or any Subsidiary may sell, lease or otherwise dispose
of assets constituting a substantial part of the assets of the Company and its
Subsidiaries if such assets are sold in an arms length transaction and, at such
time and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing and an amount equal to the net proceeds received from
such sale, lease or other disposition (but only with respect to that portion of
such assets that exceeds the definition of “substantial part” set forth below)
shall be used within 365 days of such sale, lease or disposition, in any
combination:
(1)    to acquire productive assets used or useful in carrying on the business
of the Company and its Subsidiaries and having a value at least equal to the
value of such assets sold, leased or otherwise disposed of; and/or
(2)    to prepay or retire Senior Debt of the Company and/or its Subsidiaries,
provided that, to the extent any such proceeds are used to prepay the
outstanding principal amount of the Notes, such prepayment shall be made in
accordance with the terms of Section 8.2;
provided further, that neither clause (1) nor clause (2) of this Section 10.4
shall be used to permit the transfer of assets from the Company to any
Subsidiary.
As used in this Section 10.4, a sale, lease or other disposition of assets shall
be deemed to be a “substantial part” of the assets of the Company and its
Subsidiaries if the book value of such assets, when added to the book value of
all other assets sold, leased or otherwise disposed of by the Company and its
Subsidiaries during the period of 12 consecutive months ending on the date of
such sale, lease or other disposition, exceeds 10% of the book value of
Consolidated Total Assets, determined as of the end of the fiscal quarter
immediately preceding such sale, lease or other disposition; provided that there
shall be excluded from any determination of a “substantial part” any (i) sale or
disposition of assets in the ordinary course of business of the Company and its
Subsidiaries, (ii) any transfer of assets from (x) the Company to any Subsidiary
Guarantor or (y) any Subsidiary to the Company or a Wholly Owned Subsidiary of
the Company; provided that any transfer of assets from any Subsidiary Guarantor
must be to the Company or another Subsidiary Guarantor and (iii) any sale or
transfer of property acquired by the Company or any Subsidiary after the date of
this Agreement to any Person within 365 days following the acquisition or
construction of such property by the Company or any Subsidiary if

-32-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



the Company or a Subsidiary shall concurrently with such sale or transfer, lease
such property, as lessee.
Section 10.5.    Merger and Consolidation. The Company will not, and will not
permit any of its Subsidiaries to, consolidate with or merge with any other
Person or convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to any Person; provided that:
(1)    any Subsidiary of the Company may (x) consolidate with or merge with, or
convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to, (i) the Company or a Subsidiary so
long as in any merger or consolidation involving the Company, the Company shall
be the surviving or continuing corporation or (ii) any other Person so long as
the survivor is the Subsidiary, or (y) convey, transfer or lease all of its
assets in compliance with the provisions of Section 10.4; and
(2)    the foregoing restriction does not apply to the consolidation or merger
of the Company with, or the conveyance, transfer or lease of substantially all
of the assets of the Company in a single transaction or series of transactions
to, any Person so long as:
(a)    the successor formed by such consolidation or the survivor of such merger
or the Person that acquires by conveyance, transfer or lease substantially all
of the assets of the Company as an entirety, as the case may be (the “Successor
Corporation”), shall be a solvent entity organized and existing under the laws
of the United States of America, any State thereof or the District of Columbia;
(b)    if the Company is not the Successor Corporation, such Successor
Corporation shall have executed and delivered to each holder of Notes its
assumption of the due and punctual performance and observance of each covenant
and condition of this Agreement and the Notes (pursuant to such agreements and
instruments as shall be reasonably satisfactory to the Required Holders), and
the Successor Corporation shall have caused to be delivered to each holder of
Notes (A) an opinion of nationally recognized independent counsel, to the effect
that all agreements or instruments effecting such assumption are enforceable in
accordance with their terms and (B) an acknowledgment from each Subsidiary
Guarantor that the Subsidiary Guaranty continues in full force and effect; and
(c)    immediately after giving effect to such transaction no Default or Event
of Default would exist (or would have existed on the last day of the fiscal

-33-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



quarter immediately preceding such consolidation or merger and after giving
effect thereto).
Section 10.6.    Line of Business. The Company will not and will not permit any
Subsidiary to engage in any business if, as a result, the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, would then
be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement as described in the Memorandum.
Section 10.7.    Transactions with Affiliates. The Company will not and will not
permit any Subsidiary to enter into directly or indirectly any Material
transaction or Material group of related transactions (including without
limitation the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Company or
another Subsidiary), except in the ordinary course and upon fair and reasonable
terms that are not materially less favorable to the Company or such Subsidiary,
taken as a whole, than would be obtainable in a comparable arm’s-length
transaction with a Person not an Affiliate.
Section 10.8.    Terrorism Sanctions Regulations. The Company will not and will
not permit any Controlled Entity (a) to become (including by virtue of being
owned or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, or (b) directly or indirectly to have any investment in or
engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder to
be in violation of any law or regulation applicable to such holder, or (ii) is
prohibited by or subject to sanctions under any U.S. Economic Sanctions, or (c)
to engage, nor shall any Affiliate of either engage, in any activity that could
subject such Person or any holder to sanctions under CISADA or any similar law
or regulation with respect to Iran or any other country that is subject to U.S.
Economic Sanctions.


SECTION 11.
EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

-34-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



(b)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
(c)    the Company defaults in the performance of or compliance with any term
contained in Section 10 or any Subsidiary Guarantor defaults in the performance
of or compliance with any term of the Subsidiary Guaranty beyond any period of
grace or cure period provided with respect thereto; or
(d)    the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
or (ii) the Company receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (d) of Section 11); or
(e)    the Subsidiary Guaranty ceases to be a legally valid, binding and
enforceable obligation or contract of the Subsidiary Guarantors (other than upon
a release of any Subsidiary Guarantor from the Subsidiary Guaranty in accordance
with the terms of Section 2.2(b) hereof), or any Subsidiary Guarantor or any
party by, through or on account of any such Person, challenges the validity,
binding nature or enforceability of the Subsidiary Guaranty; or
(f)    any representation or warranty made in writing by or on behalf of the
Company or the Subsidiary Guarantors in this Agreement or the Subsidiary
Guaranty or by any officer of the Company or any Subsidiary Guarantor in any
writing furnished in connection with the transactions contemplated hereby or by
the Subsidiary Guaranty proves to have been false or incorrect in any material
respect on the date as of which made; or
(g)    (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest (in the payment amount of at least $100,000) on
any Debt other than the Notes that is outstanding in an aggregate principal
amount of at least $75,000,000 beyond any period of grace provided with respect
thereto, or (ii) the Company or any Subsidiary is in default in the performance
of or compliance with any term of any instrument, mortgage, indenture or other
agreement relating to any Debt other than the Notes in an aggregate principal
amount of at least $75,000,000 or any other condition exists, and as a
consequence of such default or condition such Debt has become, or has

-35-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



been declared, due and payable or one or more Persons has the right to declare
such Debt to be due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Debt to convert such Debt into equity
interests), (x) the Company or any Subsidiary has become obligated to purchase
or repay Debt other than the Notes before its regular maturity or before its
regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least $75,000,000 or (y) one or more Persons have the right to
require the Company or any Subsidiary to purchase or repay such Debt; or
(h)    the Company, any Material Subsidiary or any Subsidiary Guarantor (i) is
generally not paying, or admits in writing its inability to pay, its debts as
they become due, (ii) files, or consents by answer or otherwise to the filing
against it of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or
(i)    a court or governmental authority of competent jurisdiction enters an
order appointing, without consent by the Company, any of its Material
Subsidiaries or any Subsidiary Guarantor, a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company, any of its Material Subsidiaries or any Subsidiary
Guarantor, or any such petition shall be filed against the Company, any of its
Material Subsidiaries or any Subsidiary Guarantor and such petition shall not be
dismissed within 60 days; or
(j)    a final judgment or judgments at any one time outstanding for the payment
of money aggregating in excess of $75,000,000 are rendered against one or more
of the Company, its Subsidiaries or any Subsidiary Guarantor and which judgments
are not, within 60 days after entry thereof, bonded, discharged or stayed
pending appeal, or are not discharged within 60 days after the expiration of
such stay; or

-36-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



(k)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
Section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under Section 4042 of ERISA to terminate or appoint
a trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of Section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $25,000,000, (iv) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that could increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect.
As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.


SECTION 12.
REMEDIES ON DEFAULT, ETC.

Section 12.1.    Acceleration. (a) If an Event of Default with respect to the
Company described in paragraph (h) or (i) of Section 11 (other than an Event of
Default described in clause (i) of paragraph (h) or described in clause (vi) of
paragraph (h) by virtue of the fact that such clause encompasses clause (i) of
paragraph (h)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
(b)    If any other Event of Default has occurred and is continuing, any holder
or holders of more than 50% in aggregate principal amount of the Notes at the
time outstanding may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.
(c)    If any Event of Default described in paragraph (a) or (b) of Section 11
has occurred and is continuing with respect to any Notes, any holder or holders
of Notes at the time

-37-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by such
holder or holders to be immediately due and payable.
Upon any Note’s becoming due and payable under this Section 12.1 or whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount, if any, determined in respect of such
principal amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount, if any, by the Company in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.
Section 12.2.    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.
Section 12.3.    Rescission. At any time after the Notes have been declared due
and payable pursuant to clause (b) or (c) of Section 12.1, the holders of not
less than 51% in aggregate principal amount of the Notes then outstanding, by
written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes,
all principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to any
Notes. No rescission and annulment under this

-38-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.


SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1.    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof, and the Company shall not
be affected by any notice or knowledge to the contrary. The Company shall give
to any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.
Section 13.2.    Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) of the

-39-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



same Series in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of the Note of such Series originally issued hereunder. Each such new
Note shall be dated and bear interest from the date to which interest shall have
been paid on the surrendered Note or dated the date of the surrendered Note if
no interest shall have been paid thereon. The Company may require payment of a
sum sufficient to cover any stamp tax or governmental charge imposed in respect
of any such transfer of Notes. Notes shall not be transferred in denominations
of less than $100,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes of a Series, one Note of
such Series may be in a denomination of less than $100,000. Any transferee, by
its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.3,
provided, that in lieu thereof such holder may (in reliance upon information
provided by the Company, which shall not be unreasonably withheld) make a
representation to the effect that the purchase by any holder of any Note will
not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA.
The Notes have not been registered under the Securities Act or under the
securities laws of any state and may not be transferred or resold unless
registered under the Securities Act and all applicable state securities laws or
unless an exemption from the requirement for such registration is available.
Section 13.3.    Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
(b)    in the case of mutilation, upon surrender and cancellation thereof,
the Company at its own expense shall execute and deliver not more than five
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note of the same Series, dated and bearing interest from the date to which
interest shall have been paid on such lost, stolen,

-40-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.


SECTION 14.
PAYMENTS ON NOTES.

Section 14.1.    Place of Payment. Subject to Section 14.2, payments of
principal, Make‑Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of Banc of
America, N.A. in such jurisdiction. The Company may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
Section 14.2.    Home Office Payment. So long as any Purchaser or such
Purchaser’s nominee shall be the holder of any Note, and notwithstanding
anything contained in Section 14.1 or in such Note to the contrary, the Company
will pay all sums becoming due on such Note for principal, Make-Whole Amount, if
any, and interest by the method and at the address specified for such purpose
for such Purchaser on Schedule A hereto or by such other method or at such other
address as such Purchaser shall have from time to time specified to the Company
in writing for such purpose, without the presentation or surrender of such Note
or the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by any Purchaser or such Person’s nominee, such Person will, at
its election, either endorse thereon the amount of principal paid thereon and
the last date to which interest has been paid thereon or surrender such Note to
the Company in exchange for a new Note or Notes of the same Series pursuant to
Section 13.2. The Company will afford the benefits of this Section 14.2 to any
Institutional Investor that is the direct or indirect transferee of any Note.


SECTION 15.
EXPENSES, ETC.

Section 15.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel for the Purchasers
and, if reasonably required by the Required Holders, local or other counsel)
incurred by each Purchaser and each other holder of a Note in connection with
such transactions and in connection with any amendments, waivers or consents
under or in respect of this Agreement or the Notes (whether or not such
amendment, waiver or consent

-41-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



becomes effective), including, without limitation: (a) the costs and expenses
incurred in enforcing or defending (or determining whether or how to enforce or
defend) any rights under this Agreement or the Notes or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with this Agreement or the Notes, or by reason of being a holder of
any Note; and (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes. The Company will pay, and
will save each Purchaser and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase of the Notes).
Section 15.2.    Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement or the Notes, and the termination of
this Agreement.


SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any such Note or portion thereof or interest therein and the
payment of any Note may be relied upon by any subsequent holder of any such
Note, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder of any such Note. All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement shall be deemed representations and warranties of the
Company under this Agreement. Subject to the preceding sentence, this Agreement
and the Notes embody the entire agreement and understanding between the
Purchasers and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.


SECTION 17.
AMENDMENT AND WAIVER.

Section 17.1.    Requirements. (a) This Agreement and the Notes may be amended,
and the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (i) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used in any such Section), will be effective as to any holder of Notes
unless consented to by such holder of Notes in writing, and (ii) no such

-42-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



amendment or waiver may, without the written consent of all of the holders of
Notes at the time outstanding affected thereby, (A) subject to the provisions of
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of interest (if such change results in a
decrease in the interest rate) or of the Make-Whole Amount on, the Notes,
(B) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any such amendment or waiver, or (C) amend any
of Sections 8, 11(a), 11(b), 12, 17 or 20.
Section 17.2.    Solicitation of Holders of Notes.
(a)    Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support is concurrently provided, on the
same terms, ratably to each holder of Notes then outstanding even if such holder
did not consent to such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 by a holder of Notes that has transferred or has agreed to transfer
its Notes to the Company, any Subsidiary or any Affiliate of the Company and has
provided or has agreed to provide such written consent as a condition to such
transfer shall be void and of no force or effect except solely as to such
holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of all other holders of Notes that were acquired
under the same or similar conditions) shall be void and of no force or effect
except solely as to such holder.
Section 17.3.    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future

-43-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.
Section 17.4.    Notes Held by Company, Etc    Error! Bookmark not defined..
Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.


SECTION 18.
NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), (b) by
a recognized overnight delivery service (charges prepaid) or (c) by posting to
IntraLinks®, or a similar service reasonably acceptable to the Required Holders,
if the sender on the same day sends or causes to be sent notice of such posting
by electronic mail. Any such notice must be sent:
(i)    if to any Purchaser or its nominee, to such Purchaser or its nominee at
the address or, in the case of clause (c) above, the e‑mail address specified
for such communications in Schedule A to this Agreement, or at such other
address or e‑mail address as such Purchaser or nominee shall have specified to
the Company in writing pursuant to this Section 18;
(ii)    if to any other holder of any Note, to such holder at such address or,
in the case of clause (c) above, such e‑mail address as such other holder shall
have specified to the Company in writing pursuant to this Section 18; or
(iii)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Chief Financial Officer, with a copy to the
General Counsel, or

-44-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



at such other address as the Company shall have specified to the holder of each
Note in writing.
Notices under this Section 18 will be deemed given only when actually received.


SECTION 19.
REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.


SECTION 20.
CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being either confidential information or material non-public
information of the Company or such Subsidiary, provided that such term does not
include information that (a) was publicly known or otherwise known to such
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or any Person acting
on such Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other
than through disclosure by the Company or any Subsidiary or (d) constitutes
financial statements delivered to such Purchaser under Section 7.1 that are
otherwise publicly available. Each Purchaser will maintain the confidentiality
of such Confidential Information in accordance with procedures adopted by such
Purchaser in good faith to protect confidential information of third parties
delivered to such Purchaser, provided that such Purchaser may

-45-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



deliver or disclose Confidential Information to (i) such Purchaser’s directors,
trustees, officers, employees, agents, attorneys and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by such Purchaser’s Notes), (ii) such Purchaser’s financial advisors
and other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 20,
(iii) any other holder of any Note, (iv) any Institutional Investor to which
such Purchaser sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this
Section 20), (v) any Person from which such Purchaser offers to purchase any
security of the Company (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate
(w) to effect compliance with any law, rule, regulation or order applicable to
such Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes, the Subsidiary Guaranty and this Agreement. Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement. On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying the provisions of
this Section 20.
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.


SECTION 21.
SUBSTITUTION OF PURCHASER.


-46-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.


SECTION 22.
MISCELLANEOUS.

Section 22.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
Section 22.2.    Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.
Section 22.3.    Accounting Term. All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. For purposes of determining compliance with this Agreement
(including, without limitation, Section 9, Section 10 and the definition of

-47-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



“Indebtedness”), any election by the Company to measure any financial liability
using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825–10–25 – Fair Value Option,
International Accounting Standard 39 – Financial Instruments: Recognition and
Measurement or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.
Section 22.4.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 22.5.    Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant. Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
Section 22.6.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
Section 22.7.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
Section 22.8.    Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding

-48-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.
(b)    The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
(c)    Nothing in this Section 22.8 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
(d)    THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
* * * * *

-49-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement



The execution hereof by the Purchasers shall constitute a contract among the
Company and the Purchasers for the uses and purposes hereinabove set forth. This
Agreement may be executed in any number of counterparts, each executed
counterpart constituting an original but all together only one agreement.


Very truly yours,


STERICYCLE, INC.




By
/s/    Daniel V. Ginnetti    

Daniel V. Ginnetti
Executive Vice President
and Chief Financial Officer



-50-

--------------------------------------------------------------------------------

Stericycle, Inc.        Note Purchase Agreement





Accepted as of the date first written above.


[signatures of Purchasers omitted; see Schedule A for names and addresses of
purchasers and principal amount of notes to be purchased]



-51-

--------------------------------------------------------------------------------






STERICYCLE, INC.
28161 NORTH KEITH DRIVE
LAKE FOREST, ILLINOIS 60045


INFORMATION RELATING TO PURCHASERS


Name and Address of Purchaser
Principal Amount and Series
of Notes to be Purchased
 
Series A
Series B
NEW YORK LIFE INSURANCE COMPANY
c/o NYL Investors LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603
Attention: Private Capital Investors, 2nd Floor
Fax Number: (908) 840-3385
$27,800,000
$13,900,000



[balance omitted]



SCHEDULE A
(to Note Purchase Agreement)

--------------------------------------------------------------------------------






Name and Address of Purchaser
Principal Amount and Series
of Notes to be Purchased
 
Series A
Series B
NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
c/o NYL Investors LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603
Attention: Private Capital Investors, 2nd Floor
Fax Number: (908) 840-3385
$11,800,000
$5,900,000



[balance omitted]



A-2

--------------------------------------------------------------------------------






Name and Address of Purchaser
Principal Amount and Series
of Notes to be Purchased
 
Series A
Series B
NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 3-2)
c/o NYL Investors LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603
Attention: Private Capital Investors, 2nd Floor
Fax Number: (908) 840-3385
$400,000
$200,000



[balance omitted]



A-3

--------------------------------------------------------------------------------






Name and Address of Purchaser
Principal Amount and Series
of Notes to be Purchased
 
Series A
Series B
THE NORTHWESTERN MUTUAL LIFE INSURANCE 
 COMPANY
720 East Wisconsin Avenue
Milwaukee, Wisconsin 53202
Attention: Securities Department
Email: privateinvest@northwesternmutual.com
$40,000,000
$18,800,000



[balance omitted]



A-4

--------------------------------------------------------------------------------






Name and Address of Purchaser
Principal Amount and Series
of Notes to be Purchased
 
Series A
Series B
THE NORTHWESTERN MUTUAL LIFE INSURANCE 
 COMPANY FOR ITS GROUP ANNUITY SEPARATE 
 ACCOUNT
720 East Wisconsin Avenue
Milwaukee, Wisconsin 53202
Attention: Securities Department
Email: privateinvest@northwesternmutual.com
$0
$1,200,000



[balance omitted]



A-5

--------------------------------------------------------------------------------






Name and Address of Purchaser
Principal Amount and Series
of Notes to be Purchased
 
Series A
Series B
STATE FARM LIFE INSURANCE COMPANY
One State Farm Plaza
Bloomington, Illinois 61710
Attention: Investment Department E-8
E-Mail: privateplacements@statefarm.com
$26,000,000
$9,000,000



[balance omitted]



A-6

--------------------------------------------------------------------------------






Name and Address of Purchaser
Principal Amount and Series
of Notes to be Purchased
 
Series A
Series B
STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY
One State Farm Plaza
Bloomington, Illinois 61710
Attention: Investment Department E-8
E-Mail: privateplacements@statefarm.com
$1,000,000
$1,000,000



[balance omitted]



A-7

--------------------------------------------------------------------------------






Name and Address of Purchaser
Principal Amount and Series
of Notes to be Purchased
 
Series A
Series B
THRIVENT FINANCIAL FOR LUTHERANS
625 Fourth Avenue South
Minneapolis, Minnesota 55415
Attn: Investment Division-Private Placements
Fax Number: (612) 844-4027
Email: privateinvestments@thrivent.com
$5,000,000
$5,000,000
$5,000,000
$5,000,000
$5,000,000
$2,000,000
$5,000,000
$5,000,000



[balance omitted]



A-8

--------------------------------------------------------------------------------






Name and Address of Purchaser
Principal Amount and Series
of Notes to be Purchased
 
Series A
Series B
AXA EQUITABLE LIFE INSURANCE COMPANY
525 Washington Blvd., 34th Floor
Jersey City, New Jersey 07310
Attention: Lynn Garofalo
      Telephone Number: 201-743-6634
$0
$16,000,000



[balance omitted]



A-9

--------------------------------------------------------------------------------






Name and Address of Purchaser
Principal Amount and Series
of Notes to be Purchased
 
Series A
Series B
GREAT–WEST LIFE & ANNUITY INSURANCE COMPANY
8515 East Orchard Road, 3T2
Greenwood Village, CO 80111
Attn: Investments Division
$10,000,000
$6,000,000



[balance omitted]



A-10

--------------------------------------------------------------------------------






Name and Address of Purchaser
Principal Amount and Series
of Notes to be Purchased
 
Series A
Series B
THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA
7 Hanover Square
New York, NY 10004-2616
Attn: Thomas Donohue
   Investment Department 9-A
$15,000,000
$0



[balance omitted]



A-11

--------------------------------------------------------------------------------






Name and Address of Purchaser
Principal Amount and Series
of Notes to be Purchased
 
Series A
Series B
METROPOLITAN LIFE INSURANCE COMPANY
1095 Avenue of the Americas
New York, New York 10036
$1,400,000
$2,500,000



[balance omitted]



A-12

--------------------------------------------------------------------------------






Name and Address of Purchaser
Principal Amount and Series
of Notes to be Purchased
 
Series A
Series B
METLIFE INSURANCE COMPANY USA
c/o Metropolitan Life Insurance Company
1095 Avenue of the Americas
New York, New York 10036
$1,400,000
$2,500,000



[balance omitted]



A-13

--------------------------------------------------------------------------------






Name and Address of Purchaser
Principal Amount and Series
of Notes to be Purchased
 
Series A
Series B
GENERAL AMERICAN LIFE INSURANCE COMPANY
c/o Metropolitan Life Insurance Company
1095 Avenue of the Americas
New York, New York 10036
$2,400,000
$0



[balance omitted]



A-14

--------------------------------------------------------------------------------






Name and Address of Purchaser
Principal Amount and Series
of Notes to be Purchased
 
Series A
Series B
FIRST METLIFE INVESTORS INSURANCE COMPANY
c/o Metropolitan Life Insurance Company
1095 Avenue of the Americas
New York, New York 10036
$2,400,000
$0



[balance omitted]



A-15

--------------------------------------------------------------------------------






Name and Address of Purchaser
Principal Amount and Series
of Notes to be Purchased
 
Series A
Series B
METLIFE INSURANCE K.K.
4-1-3, Taihei, Sumida-ku
Tokyo, 130-0012 JAPAN
$2,400,000
$0



[balance omitted]



A-16

--------------------------------------------------------------------------------






Name and Address of Purchaser
Principal Amount and Series
of Notes to be Purchased
 
Series A
Series B
NATIONWIDE LIFE INSURANCE COMPANY
Nationwide Investments – Private Placements
One Nationwide Plaza (1-05-801)
Columbus, OH 43215-2220
E-mail: ooinwpp@nationwide.com
$15,000,000
$0



[balance omitted]



A-17

--------------------------------------------------------------------------------






Name and Address of Purchaser
Principal Amount and Series
of Notes to be Purchased
 
Series A
Series B
RIVERSOURCE LIFE INSURANCE COMPANY
c/o Columbia Management Investment Advisers, LLC
216 Ameriprise Financial Center
Minneapolis, MN 55474
Attn: Fixed Income Investment Department -
   Private Placements
Telephone: (612) 671-2400
Facsimile: (612) 671-2180
$5,000,000
$0



[balance omitted]



A-18

--------------------------------------------------------------------------------






Name and Address of Purchaser
Principal Amount and Series
of Notes to be Purchased
 
Series A
Series B
RIVERSOURCE LIFE INSURANCE COMPANY
c/o Columbia Management Investment Advisers, LLC
216 Ameriprise Financial Center
Minneapolis, MN 55474
Attn: Fixed Income Investment Department -
   Private Placements
Telephone: (612) 671-2400
Facsimile: (612) 671-2180
$3,500,000
$0



[balance omitted]



A-19

--------------------------------------------------------------------------------






Name and Address of Purchaser
Principal Amount and Series
of Notes to be Purchased
 
Series A
Series B
RIVERSOURCE LIFE INSURANCE CO. OF NEW YORK
c/o Columbia Management Investment Advisers, LLC
216 Ameriprise Financial Center
Minneapolis, MN 55474
Attn: Fixed Income Investment Department -
   Private Placements
Telephone: (612) 671-2400
Facsimile: (612) 671-2180
$1,500,000
$0



[balance omitted]



A-20

--------------------------------------------------------------------------------






Name and Address of Purchaser
Principal Amount and Series
of Notes to be Purchased
 
Series A
Series B
LIFE INSURANCE COMPANY OF THE SOUTHWEST
c/o National Life Insurance Company
One National Life Drive
Montpelier, Vermont 05604
Attention: Private Placements
Fax Number: (802) 223-9332
E-mail:  cgudmastad@sentinelinvestments.com
privateinvestments@sentinelinvestments.com
$0
$8,000,000



[balance omitted]



A-21

--------------------------------------------------------------------------------






Name and Address of Purchaser
Principal Amount and Series
of Notes to be Purchased
 
Series A
Series B
STATE OF WISCONSIN INVESTMENT BOARD
121 East Wilson Street
Madison, Wisconsin 53703
Attention: Portfolio Manager, Private Markets Group – Wisconsin Private Debt
Portfolio
$4,000,000
$2,000,000



[balance omitted]



A-22

--------------------------------------------------------------------------------






Name and Address of Purchaser
Principal Amount and Series
of Notes to be Purchased
 
Series A
Series B
CATHOLIC FINANCIAL LIFE
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
$2,000,000
$0



[balance omitted]



A-23

--------------------------------------------------------------------------------






Name and Address of Purchaser
Principal Amount and Series
of Notes to be Purchased
 
Series A
Series B
GUIDEONE MUTUAL INSURANCE COMPANY
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
$0
$2,000,000



[balance omitted]



A-24

--------------------------------------------------------------------------------






Name and Address of Purchaser
Principal Amount and Series
of Notes to be Purchased
 
Series A
Series B
GUIDEONE PROPERTY & CASUALTY INSURANCE COMPANY
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
$0
$1,000,000



[balance omitted]







A-25

--------------------------------------------------------------------------------




DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Acquisition” means the acquisition, by purchase or otherwise, of all or
substantially all of the assets (or any part of the assets constituting all or
substantially all of a business or line of business) of any Person, whether such
acquisition is direct or indirect, including through the acquisition of the
business of, or more than 50% of the outstanding voting stock of, such Person,
and whether such acquisition is effected in a single transaction or in a series
of related transactions, and the acquisition, by purchase or otherwise, of
additional shares of the outstanding voting stock of any Subsidiary of the
Company which is not then a Wholly Owned Subsidiary of the Company.
“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any Person of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.
“Anti‑Corruption Laws” is defined in Section 5.16(d)(1).
“Anti‑Money Laundering Laws” is defined in Section 5.16(c).
“Bank Credit Agreement” means the Second Amended and Restated Credit Agreement
dated as of June 3, 2014 by and among the Company, certain Subsidiaries of the
Company named therein, Bank of America, N.A., as administrative agent, and the
other financial institutions party thereto, as amended, restated, joined,
supplemented or otherwise modified from time to time, and any renewals,
extensions or replacements thereof, which constitute the primary bank credit
facility of the Company and its Subsidiaries.
“Bank Lenders” means the banks and financial institutions party to the Bank
Credit Agreement.

SCHEDULE B
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




“Blocked Person” is defined in Section 5.16(a).
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.
“Cash Equivalent Investment” means Investments held by the Company or any
Subsidiary in the form of cash equivalents or short-term marketable debt
securities.
“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.
“Closing” is defined in Section 3.
“Closing Date” means the date of the Closing.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” means Stericycle, Inc., a Delaware corporation.
“Confidential Information” is defined in Section 20.
“Consolidated Debt” means as of any date of determination the total amount of
all Debt of the Company and its Subsidiaries determined on a consolidated basis
in accordance with GAAP.
“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a Consolidated basis, an amount equal to Consolidated Net Income
for such period, plus, (a) to the extent deducted in calculating such
Consolidated Net Income and without duplication, (i) Consolidated Interest
Charges for such period, (ii) the provision for federal, state, local and
foreign income taxes payable by the Company and its Subsidiaries for such
period, (iii) depreciation and amortization expense, (iv) other non-recurring
expenses of the Company

B-2

--------------------------------------------------------------------------------




and its Subsidiaries reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period and (v) non-cash stock
compensation expenses of the Company and its Subsidiaries incurred in such
period and minus (b) the following to the extent included in calculating such
Consolidated Net Income (i) federal, state, local and foreign income tax credits
of the Company and its Subsidiaries for such period, and (ii) all non-cash items
increasing Consolidated Net Income for such period, provided that Consolidated
EBITDA shall be increased by the amount of Transaction Costs incurred during
such period to the extent such amount was deducted in determining Consolidated
Net Income for such period. For purposes of calculating Consolidated EBITDA for
any period of four consecutive quarters, if during such period the Company or
any Subsidiary shall have made any Acquisition or disposed of any Person or of
all or substantially all of the operating assets of any Person, Consolidated
EBITDA for such period shall be calculated after giving pro forma effect thereto
as if such transaction occurred on the first day of such period.
“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Company and its Subsidiaries with respect to such
period under capital leases and Synthetic Lease Obligations that is treated as
interest in accordance with GAAP.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a)(i) Consolidated Debt as of such date minus (ii) Unrestricted Cash as of
such date to (b) Consolidated EBITDA for the period of the four consecutive
fiscal quarters most recently ended.
“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (including extraordinary losses, but excluding, except to the
extent of extraordinary losses during such period, extraordinary gains) for that
period.
“Consolidated Net Worth” means the consolidated stockholder’s equity of the
Company and its Subsidiaries, as defined according to GAAP (but excluding
minority interests).
“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Company and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

B-3

--------------------------------------------------------------------------------




“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
“Debt” means, with respect to any Person, without duplication,
(a)    its liabilities for borrowed money;
(b)    its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable and other accrued liabilities arising in
the ordinary course of business but including, without limitation, all
liabilities created or arising under any conditional sale or other title
retention agreement with respect to any such property);
(c)    its Capital Lease Obligations;
(d)    its liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities); and
(e)    Guaranties by such Person with respect to liabilities of a type described
in any of clauses (a) through (d) hereof.
Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (e) to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is deemed to
be extinguished under GAAP.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means with respect to the Notes of any Series, that rate of
interest that is the greater of (i) 2% per annum above the rate of interest
stated in clause (a) of the first paragraph of the Notes of such Series or
(ii) 2% over the rate of interest publicly announced by Bank of America, N.A. in
New York, New York as its “base” or “prime” rate.
“Disclosure Documents” is defined in Section 5.3.

B-4

--------------------------------------------------------------------------------




“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
“Event of Default” is defined in Section 11.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder from time to time in effect.
“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell), as reasonably
determined in the good faith opinion of the Company’s board of directors.
“Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any state thereof.
“GAAP” means those generally accepted accounting principles as in effect from
time to time in the United States of America; provided that, if the Company
notifies the Required Holders that the Company wishes to amend any negative
covenants (or any definition hereof) to eliminate the effect of any change in
generally accepted accounting principles on the operation of such covenant or
definition, then the Company’s compliance with such covenant or the meaning of
such definition shall be determined on the basis of generally accepted
accounting principles in effect immediately before the relevant change in
generally accepted accounting principles became effective, until either such
notice is withdrawn or such covenant is amended in a manner satisfactory to the
Company and the Required Holders; provided, further that for purposes of
determining compliance with the financial covenants contained in this Agreement
any election by the Company to measure Debt using fair value accounting (as
permitted by Statement of Financial Accounting Standards No. 159 or any similar
accounting standard) shall be disregarded

B-5

--------------------------------------------------------------------------------




and such determination shall be made as if such election had not been made and
such Debt shall be valued at not less than 100% of the principal amount thereof.
“Governmental Authority” means
(a)    the government of
(i)    the United States of America or any state or other political subdivision
thereof, or
(ii)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government‑owned or government‑controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person:
(a)    to purchase such Debt or obligation or any property constituting security
therefor primarily for the purpose of assuring the owner of such Debt or
obligation of the ability of any other Person to make payment of the Debt or
obligation;
(b)    to advance or supply funds (i) for the purchase or payment of such Debt
or obligation, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation;
(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such Debt or obligation of the ability of
any other Person to make payment of the Debt or obligation; or

B-6

--------------------------------------------------------------------------------




(d)    otherwise to assure the owner of such Debt or obligation against loss in
respect thereof.
In any computation of the Debt or other liabilities of the obligor under any
Guaranty, the Debt or other obligations that are the subject of such Guaranty
shall be assumed to be direct obligations of such obligor.
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.
“INHAM Exemption” is defined in Section 6.3(e).
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than $2,000,000
of the aggregate principal amount of the Notes then outstanding, and (c) any
bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form.
“Investments” means all investments, in cash or by delivery of property made,
directly or indirectly in any Person, whether by acquisition of shares of
capital stock, Debt or other obligations or securities or by loan, advance,
capital contribution or otherwise.
“Lease Rentals” means, for any period, the aggregate amount of fixed rental or
operating lease expense payable by the Company and its Subsidiaries with respect
to leases of real and personal property (excluding Capital Lease Obligations)
determined in accordance with GAAP.

B-7

--------------------------------------------------------------------------------




“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement (other than an operating lease) or
Capital Lease, upon or with respect to any property or asset of such Person
(including, in the case of stock, shareholder agreements, voting trust
agreements and all similar arrangements).
“Make-Whole Amount” is defined in Section 8.6.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under this Agreement and the Notes, (c) the ability of
any Subsidiary Guarantor to perform its obligations under the Subsidiary
Guaranty or (d) the validity or enforceability of this Agreement, the Notes or
the Subsidiary Guaranty.
“Material Subsidiary” means, at any time, any Subsidiary of the Company (i)
which, as of the end of the then most recently ended fiscal quarter of the
Company for the period of four consecutive fiscal quarters then ended,
contributes greater than 5% of Consolidated EBITDA (adjusted to eliminate the
effect of intercompany transactions) for such period, (ii) the consolidated
total assets reflected on the balance sheet of such Subsidiary as of the end of
such fiscal quarter were greater than 5% of Consolidated Total Assets (adjusted
to eliminate intercompany transactions) as of such date or the intellectual
property rights of which are material to the operation of the business of the
Company and its Subsidiaries taken as a whole or (iii) which, as of the end of
such fiscal quarter for the period of four consecutive fiscal quarters then
ended, contributes greater than 5% of consolidated revenue (adjusted to
eliminate the effect of intercompany transactions) for such period.
“Memorandum” is defined in Section 5.3.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“Notes” is defined in Section 1.1.

B-8

--------------------------------------------------------------------------------




“OFAC” is defined in Section 5.16(a).
“OFAC Listed Person” is defined in Section 5.16(a).
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource‑center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.
“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
“Priority Debt” means (without duplication), as of the date of any determination
thereof, the sum of (a) all unsecured Debt of Subsidiaries, including all
Guaranties of Debt of the Company, but excluding (i) Debt owing to the Company
or any Subsidiary, (ii) Debt outstanding at the time such entity became a
Subsidiary, provided that such Debt shall not have been incurred in
contemplation of such entity becoming a Subsidiary, (iii) Unsecured Acquisition
Debt, and (iv) unsecured Debt (including Guaranties of Debt of the Company or
any Subsidiary) of the Subsidiary Guarantors so long as the Subsidiary Guaranty
provided by the Subsidiary Guarantors is in effect, (b) all Debt of the Company
and its Subsidiaries secured by Liens other than Debt secured by Liens permitted
by clauses (a) through (i), inclusive, of Section 10.3.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“PTE” is defined in Section 6.3(a).
“Purchasers” means the purchasers of the Notes named in Schedule A hereto.
“QPAM Exemption” is defined in Section 6.3(d).

B-9

--------------------------------------------------------------------------------




“Qualified Institutional Buyer” means any Person who is a qualified
institutional buyer within the meaning of such term as set forth in Rule
144(a)(1) under the Securities Act.
“Required Holders” means, at any time, the holders of not less than 51% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates and any Notes held by parties who
are contractually required to abstain from voting with respect to matters
affecting the holders of the Notes), provided, that, for purposes of this
definition, the Notes shall be deemed to be outstanding from and after the
Execution Date.
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Debt” means, as of the date of any determination thereof, all
Consolidated Debt, other than Subordinated Debt.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
“Series” means any Series of Notes issued pursuant to this Agreement.
“Series A Notes” is defined in Section 1.1 of this Agreement.
“Series B Notes” is defined in Section 1.1 of this Agreement.
“Source” is defined in Section 6.3.
“Subordinated Debt” means all unsecured Debt of the Company which shall contain
or have applicable thereto subordination provisions providing for the
subordination thereof to other Debt of the Company (including, without
limitation, the obligations of the Company under this Agreement or the Notes).
“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its

B-10

--------------------------------------------------------------------------------




Subsidiaries or such Person and one or more of its Subsidiaries (unless such
partnership can and does ordinarily take major business actions without the
prior approval of such Person or one or more of its Subsidiaries). Unless the
context otherwise clearly requires, any reference to a “Subsidiary” is a
reference to a Subsidiary of the Company.
“Subsidiary Guarantors” means each Subsidiary which is party to the Subsidiary
Guaranty.
“Subsidiary Guaranty” is defined in Section 2.2 of this Agreement.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so‑called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Transaction Costs” means extraordinary and non-recurring costs incurred by the
Company or any Subsidiary (including fees of any consultant engaged by the
Company or such Subsidiary to assist with due diligence matters) in effecting
any Acquisition.
“Unrestricted Cash” means, at any time, cash and Cash Equivalent Investments of
the Company and its Subsidiaries to the extent such cash and Cash Equivalent
Investments are not subject to any Lien (other than a banker’s Lien or right of
setoff pursuant to customary deposit arrangements) or any restriction as to its
use and is included in “cash and cash equivalents” and not “restricted cash” on
the consolidated balance sheet of the Company.
“Unsecured Acquisition Debt” means unsecured Debt of a Subsidiary (a) incurred
in connection with the acquisition of a business by a Subsidiary, (b) payable to
the owner of such business, (c) in an aggregate principal amount which does not
exceed the lesser of (i) the cost of acquiring such business, or (ii) the Fair
Market Value of such business (as determined in good faith by one or more
officers of the Company to whom authority to enter into the transaction has been
delegated by the board of directors of the Company), and (d) at the time of
incurrence of such Debt and after giving effect thereto, no Default or Event of
Default would exist.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA

B-11

--------------------------------------------------------------------------------




PATRIOT ACT) Act of 2001, as amended from time to time, and the rules and
regulations promulgated thereunder from time to time in effect.
“U.S. Economic Sanctions” is defined in Section 5.16(a).
“Whollyˆ-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly‑Owned
Subsidiaries at such time.





B-12

--------------------------------------------------------------------------------




CHANGES IN CORPORATE STRUCTURE


[omitted]







SCHEDULE 4.9
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




SUBSIDIARIES OF THE COMPANY, OWNERSHIP OF SUBSIDIARY STOCK,
INVESTMENTS, AFFILIATES, DIRECTORS AND OFFICERS


[omitted]







SCHEDULE 5.4
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




FINANCIAL STATEMENTS


[omitted]







SCHEDULE 5.5
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




LICENSES, PERMITS, ETC.


[omitted]







SCHEDULE 5.11
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




EXISTING DEBT


[omitted]







SCHEDULE 5.15
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




LIENS EXISTING AS OF THE CLOSING DATE


[omitted]







SCHEDULE 10.3
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




FORM OF SERIES A NOTE

STERICYCLE, INC.

2.67% SENIOR NOTE, SERIES A, DUE JULY 1, 2022


No. [_______]    _________, 2015
$[__________]    PPN __________
FOR VALUE RECEIVED, the undersigned, STERICYCLE, INC. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] DOLLARS (or so much thereof as
shall not have been prepaid) on July 1, 2022 with interest (computed on the
basis of a 360‑day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 2.67% per annum from the date hereof, payable
semiannually, on the first (1st) day of January and July in each year and at
maturity, commencing on January 1, 2016, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, at a rate per
annum from time to time equal to the Default Rate, on any overdue payment of
interest and, during the continuance of an Event of Default, on the unpaid
balance hereof and on any overdue payment of any Make-Whole Amount, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America, N.A. in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of April 30, 2015 (as from
time to time amended, supplemented or modified, the “Note Purchase Agreement”),
between the Company and the respective Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6.3 of the Note Purchase Agreement,
provided, that in lieu thereof such holder may (in reliance upon information
provided by the Company, which shall not be unreasonably withheld) make a
representation to the effect that the purchase by any holder of any Note will
not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated,

EXHIBIT 1(a)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
Pursuant to the Subsidiary Guaranty Agreement dated as of July 1, 2015 (as
amended, restated or otherwise modified from time to time, the “Subsidiary
Guaranty”), one or more Subsidiaries of the Company have absolutely and
unconditionally guaranteed payment in full of the principal of, Make-Whole
Amount, if any, and interest on this Note and the performance by the Company of
its obligations contained in the Note Purchase Agreement all as more fully set
forth in said Subsidiary Guaranty.
If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.


STERICYCLE, INC.




By     
Name:     
Title:     





E-1(a)-2

--------------------------------------------------------------------------------




FORM OF SERIES B NOTE

STERICYCLE, INC.

2.74% SENIOR NOTE, SERIES B, DUE JULY 1, 2023


No. [_______]    _________, 2015
$[__________]    PPN __________
FOR VALUE RECEIVED, the undersigned, STERICYCLE, INC. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] DOLLARS (or so much thereof as
shall not have been prepaid) on July 1, 2023 with interest (computed on the
basis of a 360‑day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 2.74% per annum from the date hereof, payable
semiannually, on the first (1st) day of January and July in each year and at
maturity, commencing on January 1, 2016, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, at a rate per
annum from time to time equal to the Default Rate, on any overdue payment of
interest and, during the continuance of an Event of Default, on the unpaid
balance hereof and on any overdue payment of any Make-Whole Amount, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America, N.A. in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of April 30, 2015 (as from
time to time amended, supplemented or modified, the “Note Purchase Agreement”),
between the Company and the respective Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6.3 of the Note Purchase Agreement,
provided, that in lieu thereof such holder may (in reliance upon information
provided by the Company, which shall not be unreasonably withheld) make a
representation to the effect that the purchase by any holder of any Note will
not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated,

EXHIBIT 1(b)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
Pursuant to the Subsidiary Guaranty Agreement dated as of July 1, 2015 (as
amended, restated or otherwise modified from time to time, the “Subsidiary
Guaranty”), one or more Subsidiaries of the Company have absolutely and
unconditionally guaranteed payment in full of the principal of, Make-Whole
Amount, if any, and interest on this Note and the performance by the Company of
its obligations contained in the Note Purchase Agreement all as more fully set
forth in said Subsidiary Guaranty.
If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.


STERICYCLE, INC.




By     
Name:     
Title:     







E-1(b)-2

--------------------------------------------------------------------------------











E-1(b)-3

--------------------------------------------------------------------------------




FORM OF SUBSIDIARY GUARANTY


[omitted]








--------------------------------------------------------------------------------




FORM OF OPINION OF SPECIAL COUNSEL
TO THE COMPANY


[omitted]







EXHIBIT 4.4(a)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




FORM OF OPINION OF SPECIAL COUNSEL
TO THE PURCHASERS


[omitted]



EXHIBIT 4.4(b)
(to Note Purchase Agreement)